—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered October 29, 1996, convicting him of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his conviction must be reversed due to the People’s delay in providing him with Brady material concerning a witness who identified him at trial (see, Brady v Maryland, 373 US 83; People v Cwikla, 46 NY2d 434). However, because the defense counsel had a “meaningful opportunity” to use the allegedly exculpatory material to cross-examine the witness, the defendant’s right to a fair trial was not violated (People v Cortijo, 70 NY2d 868; see, People v Arroyo, 239 AD2d 510; People v Jagopat, 216 AD2d 583).
The sentence imposed was not excessive (see, People Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit.
Mangano, P. J., Miller, Ritter and Thompson, JJ., concur.